Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Layman et al. (US 2003/0049925 A1) in view of Cho et al. (US 2004/0041927 A1, Deng et al. (US 6,985,169 B1), and Matsuo et al. (US 2002/0036338 A1). 
    Regarding claim 2, Layman et al. teach an image sensor comprising: a first semiconductor chip (370) including pixels, each of the pixels including a photoelectric conversion element and transistors (since the pixel is of the type shown in fig. 2 with transistors 230, 240, and 250; see fig. 2 and 4 and discussion in para. 0022-0030).  Laymen et al. also teach that a second semiconductor chip (374) that includes an analog to digital converter (140 in fig. 1; note in para. 0030 that Layman et al. teach that this component would be fabricated on chip 374). Also, it is pointed out that Layman et al. teach that the analog to digital converter is included in the chip 374 since Layman explicitly states in para. 0028 that "it is advantageous to separate the photo sensors ... from related circuitry..." and in para. 0030 that “the remaining Fig. 2 components (and other circuit elements as needed) are fabricated into the integrated circuit [chip] 374.”  It is pointed out that the device in Fig. 2 is a part of the imaging device shown in fig. 1.  Therefore, those “other circuit elements” contemplated by Laymen et al. are those elements shown in fig. 1, which include the analog to digital converter 140.  Therefore, Layman et al. teach the recited structure.  Even if not, persons having ordinary skill in the art would have included them on the “second” chip since Layman et al. teach putting the photo sensors on a separate chip from the other elements of an image sensor.  
Layman et al. fail to teach that the analog/digital converter is a plurality of analog/digital converters.
Cho et al. discloses a CMOS image sensor having an array of analog/digital converters (33).
It would have been obvious to persons having ordinary skill in the art to the analog/digital converter of Layman et al. comprise an array composed of a plurality of analog/digital converters as shown by Cho et al. because this would have provided for outputting data for an entire row as shown by Cho et al. and thus provide faster image scanning than using a single analog/digital converter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,946,610. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claim 2 of the present application is covered by claim 1 of the patent.  While the patent claim does to recite that the pixels include transistors, it is noted that it is notoriously old in art to have image sensor pixels include transistors so as to provide for proper control and output of the pixels.
Claim 3 of the present application is covered by claim 1 of the patent for the recited third semiconductor chip, memory elements (since the recitation of a “memory element array” in patent claim 1 implies a plurality of memory elements), decoder, and sense amplifier.
Claims 4-10 of the present application are covered by claims 10-16, respectively, of the patent since the respective patent claims recite the same features as recited in claims of the present application.


Claims 2-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,955,097. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claim 2 of the present application is covered by claims 1, 3, and 6 of the patent.  While patent claim 1 does to recite that the pixels include transistors, it is noted that it is notoriously old in art to have image sensor pixels include transistors so as to provide for proper control and output of the pixels.  Also, claim 6 (dependent from 3 and 1) of the patent includes transistors.
Claim 3 of the present application is covered by claim 1 of the patent for the recited third semiconductor chip, memory elements (since the recitation of a “memory element array” in patent claim 1 implies a plurality of memory elements). While patent claim 1 does not recite a decoder sense amplifier, these features are well known for use in memory elements and would have been incorporated by persons having ordinary skill in the art so as to make use of well-known memory circuits.
Claims 4-8 of the present application are covered by claims 10-14, respectively, of the patent since the respective patent claims recite the same features as recited in claims of the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made or record include prior patents and patent publications of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878